Title: To Benjamin Franklin from Coder, 16 June 1777
From: Coder, Henry
To: Franklin, Benjamin


  Monsieur
Hotel d’angletere rue de seine faubourg st.g[ermain]ce Lundi 16e juin 1777.
Hier m. dubourg, m’ayant mené ches m. daliban son ami au sujet des fusils,  il fut decidé que m. daliban, viendroit me prendre ce matin a 8 hures pour allér ensemble a passi. M. daliban n’etant pas arivé ches moi a 8 hures trois quarts, je me suis mits en route pour passi, et vous ayant apercu dans votre voiture au pont royal, je suis retourné ches moi, ou m. daliban etoit passé allant a passi. Ne vous y ayant pas trouvé, je pense qu’il repassera ce soir. Pour moi je serai certenement a passi demain matin a 8 hures. Je vous prie, en attendent de prendre conoissence des deux nottes si jointes. Mdme. dubourg, est a l’agonie et sans ressoursse. Je suis avec veneration Monsieur votre tres humble et tres obeissent scerviteur
Coder


Copie des 4 vers que m. dubourg a faits pour metre au bas de votre graveure qui ne sera rendue publique que judi. Je crains la publicité de ces vers, d’apres ma fascon de voir et surtout d’après toutes les orreurs que le gouvernement anglois debite, contre les plus zellés defenseurs de la liberté ameriqaine.
benjamin franklin

  C’est l’honeur et l’appui du nouvel hemisphere
  Les flots de l’ocean s’abaissent a sa voix
  il reprime, ou dirige a son grai le tonnerre
  qui desarme les dieux put il craindre les rois?
M. Le docteur franklin a passi

 
Notation: Coder Paris 15 juin 1777.
